Exhibit 10.5

EQUINIX, INC.

2001 SUPPLEMENTAL STOCK PLAN

(AS ADOPTED SEPTEMBER 26, 2001)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I. INTRODUCTION

   1

ARTICLE II. ADMINISTRATION

   1

2.1

   Committee Composition    1

2.2

   Committee Responsibilities    1

ARTICLE III. SHARES AVAILABLE FOR GRANTS

   1

3.1

   Basic Limitation    1

3.2

   Additional Shares    1

3.3

   Dividend Equivalents    2

ARTICLE IV. ELIGIBILITY

   2

4.1

   Other Grants    2

ARTICLE V. OPTIONS

   2

5.1

   Stock Option Agreement    2

5.2

   Number of Shares    2

5.3

   Exercise Price    2

5.4

   Exercisability and Term    2

5.5

   Modification or Assumption of Options    2

5.6

   Buyout Provisions    2

ARTICLE VI. PAYMENT FOR OPTION SHARES

   3

6.1

   General Rule    3

6.2

   Surrender of Stock    3

6.3

   Exercise/Sale    3

6.4

   Exercise/Pledge    3

6.5

   Promissory Note    3

6.6

   Other Forms of Payment    3

ARTICLE VII. RESTRICTED SHARES

   4

7.1

   Restricted Stock Agreement    4

7.2

   Payment for Awards    4

7.3

   Vesting Conditions    4

7.4

   Voting and Dividend Rights    4

ARTICLE VIII. CHANGE IN CONTROL

   4

ARTICLE IX. PROTECTION AGAINST DILUTION

   5

9.1

   Adjustments    5

9.2

   Dissolution or Liquidation    5

9.3

   Reorganizations    5

 

i



--------------------------------------------------------------------------------

ARTICLE X. DEFERRAL OF AWARDS

   5

ARTICLE XI. LIMITATION ON RIGHTS

   6

11.1

   Retention Rights    6

11.2

   Stockholders’ Rights    6

11.3

   Regulatory Requirements    6

ARTICLE XII. WITHHOLDING TAXES

   6

12.1

   General    6

12.2

   Share Withholding    6

ARTICLE XIII. FUTURE OF THE PLAN

   7

13.1

   Term of the Plan    7

13.2

   Amendment or Termination    7

ARTICLE XIV. DEFINITIONS

   7

 

ii



--------------------------------------------------------------------------------

EQUINIX, INC.

2001 Supplemental Stock Plan

ARTICLE I. INTRODUCTION.

The Plan was adopted by the Board to be effective on September 26, 2001. The
purpose of the Plan is to promote the long-term success of the Company and the
creation of stockholder value by (a) encouraging Employees and Consultants to
focus on critical long-range objectives, (b) encouraging the attraction and
retention of Employees and Consultants with exceptional qualifications, and
(c) linking Employees and Consultants directly to stockholder interests through
increased stock ownership. The Plan seeks to achieve this purpose by providing
for awards in the form of Restricted Shares or Options (which shall be
nonstatutory stock options).

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).

ARTICLE II. ADMINISTRATION.

2.1 Committee Composition. The Plan shall be administered by the Committee. The
Committee shall consist exclusively of one or more directors of the Company, who
shall be appointed by the Board.

2.2 Committee Responsibilities. The Committee shall (a) select the Employees and
Consultants who are to receive awards under the Plan, (b) determine the type,
number, vesting requirements and other features and conditions of such awards,
(c) interpret the Plan and (d) make all other decisions relating to the
operation of the Plan. The Committee may adopt such rules or guidelines as it
deems appropriate to implement the Plan. The Committee’s determinations under
the Plan shall be final and binding on all persons.

ARTICLE III. SHARES AVAILABLE FOR GRANTS.

3.1 Basic Limitation. Shares of Common Stock issued pursuant to the Plan may be
authorized but unissued shares or treasury shares or re-acquired shares. The
aggregate number of Options and Restricted Shares awarded under the Plan shall
not exceed (a) 5,000,000, plus (b) the additional shares of Common Stock
described in Sections 3.2 and 3.3. The limitations of this Section 3.1 and
Section 3.2 shall be subject to adjustment pursuant to Article 9.

3.2 Additional Shares. If Restricted Shares or shares of Common Stock issued
upon the exercise of Options are forfeited, then such shares of Common Stock
shall again become available for awards under the Plan. If Options are forfeited
or terminate for any other reason before being exercised, then the corresponding
shares of Common Stock shall again become available for awards under the Plan.



--------------------------------------------------------------------------------

3.3 Dividend Equivalents. Any dividend equivalents paid or credited under the
Plan shall not be applied against the number of Restricted Shares or Options
available for awards.

ARTICLE IV. ELIGIBILITY.

4.1 Other Grants. Employees and Consultants shall be eligible for the grant of
Restricted Shares and NSOs. Outside Directors and Executive Officers shall not
be eligible for awards under the Plan.

ARTICLE V. OPTIONS.

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The provisions of
the various Stock Option Agreements entered into under the Plan need not be
identical. Options may be granted in consideration of a reduction in the
Optionee’s other compensation. A Stock Option Agreement may provide that a new
Option will be granted automatically to the Optionee when he or she exercises a
prior Option and pays the Exercise Price in the form described in Section 6.2.

5.2 Number of Shares. Each Stock Option Agreement shall specify the number of
shares of Common Stock subject to the Option and shall provide for the
adjustment of such number in accordance with Article 9.

5.3 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price under an NSO shall in no event be less
than 85% of the Fair Market Value of a Common Share on the date of grant. A
Stock Option Agreement may specify an Exercise Price that varies in accordance
with a predetermined formula while the NSO is outstanding.

5.4 Exercisability and Term. Each Stock Option Agreement shall specify the date
or event when all or any installment of the Option is to become exercisable. The
Stock Option Agreement shall also specify the term of the Option. A Stock Option
Agreement may provide for accelerated exercisability in the event of the
Optionee’s death, disability or retirement or other events and may provide for
expiration prior to the end of its term in the event of the termination of the
Optionee’s service.

5.5 Modification or Assumption of Options. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding options or may accept the
cancellation of outstanding options (whether granted by the Company or by
another issuer) in return for the grant of new options for the same or a
different number of shares and at the same or a different exercise price. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair his or her rights or obligations under
such Option.

5.6 Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

 

2



--------------------------------------------------------------------------------

ARTICLE VI. PAYMENT FOR OPTION SHARES.

6.1 General Rule. The entire Exercise Price of shares of Common Stock issued
upon exercise of Options shall be payable in cash or cash equivalents at the
time when such shares of Common Stock are purchased and the Committee may at any
time accept payment in any form(s) described in this Article 6.

6.2 Surrender of Stock. To the extent that this Section 6.2 is applicable, all
or any part of the Exercise Price may be paid by surrendering, or attesting to
the ownership of, shares of Common Stock that are already owned by the Optionee.
Such shares of Common Stock shall be valued at their Fair Market Value on the
date when the new shares of Common Stock are purchased under the Plan. The
Optionee shall not surrender, or attest to the ownership of, shares of Common
Stock in payment of the Exercise Price if such action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to the Option for financial reporting purposes.

6.3 Exercise/Sale. To the extent that this Section 6.3 is applicable, all or any
part of the Exercise Price and any withholding taxes may be paid by delivering
(on a form prescribed by the Company) an irrevocable direction to a securities
broker approved by the Company to sell all or part of the shares of Common Stock
being purchased under the Plan and to deliver all or part of the sales proceeds
to the Company.

6.4 Exercise/Pledge. To the extent that this Section 6.4 is applicable, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to
pledge all or part of the shares of Common Stock being purchased under the Plan
to a securities broker or lender approved by the Company, as security for a
loan, and to deliver all or part of the loan proceeds to the Company.

6.5 Promissory Note. To the extent that this Section 6.5 is applicable, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) a full-recourse promissory
note. However, the par value of the shares of Common Stock being purchased under
the Plan, if newly issued, shall be paid in cash or cash equivalents.

6.6 Other Forms of Payment. To the extent that this Section 6.6 is applicable,
all or any part of the Exercise Price and any withholding taxes may be paid in
any other form that is consistent with applicable laws, regulations and rules.

 

3



--------------------------------------------------------------------------------

ARTICLE VII. RESTRICTED SHARES.

7.1 Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

7.2 Payment for awards. Subject to the following sentence, Restricted Shares may
be sold or awarded under the Plan for such consideration as the Committee may
determine, including (without limitation) cash, cash equivalents, full-recourse
promissory notes, past services and future services. To the extent that an award
consists of newly issued Restricted Shares, the consideration shall consist
exclusively of cash, cash equivalents or past services rendered to the Company
(or a Parent or Subsidiary) or, for the amount in excess of the par value of
such newly issued Restricted Shares, full-recourse promissory notes, as the
Committee may determine.

7.3 Vesting Conditions. Each award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. A
Restricted Stock Agreement may provide for accelerated vesting in the event of
the Participant’s death, disability or retirement or other events.

7.4 Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the award with respect to which the
dividends were paid.

ARTICLE VIII. CHANGE IN CONTROL.

In the event of any Change in Control, each outstanding award shall
automatically accelerate so that each such award shall, immediately prior to the
effective date of the Change in Control, become fully exercisable for all of the
shares of Common Stock at the time subject to such award and may be exercised
for any or all of those shares as fully-vested shares of Common Stock. However,
an outstanding award shall not so accelerate if and to the extent such award is,
in connection with the Change in Control, either to be assumed by the successor
corporation (or parent thereof) or to be replaced with a comparable award for
shares of the capital stock of the successor corporation (or parent thereof).
The determination of award comparability shall be made by the Plan
Administrator, and its determination shall be final, binding and conclusive.

The vesting acceleration provisions of Section 8.2 as in effect prior to
February 14, 2008 shall remain applicable to awards granted prior to such date.

 

4



--------------------------------------------------------------------------------

ARTICLE IX. PROTECTION AGAINST DILUTION.

9.1 Adjustments. In the event of a subdivision of the outstanding shares of
Common Stock, a declaration of a dividend payable in Common Stock or a
combination or consolidation of the outstanding shares of Common Stock (by
reclassification or otherwise) into a lesser number of shares of Common Stock,
corresponding adjustments shall automatically be made in each of the following:

(a) The number of Options or Restricted Shares available for future awards under
Article 3;

(b) The number of shares of Common Stock covered by each outstanding Option; and

(c) The Exercise Price under each outstanding Option.

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Stock in an amount that has a material effect on the price of
shares of Common Stock, a recapitalization, a spin-off or a similar occurrence,
the Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this
Article 9, a Participant shall have no rights by reason of any issuance by the
Company of stock of any class or securities convertible into stock of any class,
any subdivision or consolidation of shares of stock of any class, the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class.

9.2 Dissolution or Liquidation. To the extent not previously exercised or
settled, Options shall terminate immediately prior to the dissolution or
liquidation of the Company.

9.3 Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding awards shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for (a) the continuation
of the outstanding awards by the Company, if the Company is a surviving
corporation, (b) the assumption of the outstanding awards by the surviving
corporation or its parent or subsidiary, (c) the substitution by the surviving
corporation or its parent or subsidiary of its own awards for the outstanding
awards, (d) full exercisability or vesting and accelerated expiration of the
outstanding awards or (e) settlement of the full value of the outstanding awards
in cash or cash equivalents followed by cancellation of such awards.

ARTICLE X. DEFERRAL OF AWARDS.

The Committee (in its sole discretion) may permit or require a Participant to
have shares of Common Stock that otherwise would be delivered to such
Participant as a result of the exercise of an Option converted into amounts
credited to a deferred compensation account established for such Participant by
the Committee as an entry on the Company’s books. Such amounts shall be
determined by reference to the Fair Market Value of such shares of Common Stock
as of the date when they otherwise would have been delivered to such
Participant.

 

5



--------------------------------------------------------------------------------

A deferred compensation account established under this Article 10 may be
credited with interest or other forms of investment return, as determined by the
Committee. A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Company. Such an account
shall represent an unfunded and unsecured obligation of the Company and shall be
subject to the terms and conditions of the applicable agreement between such
Participant and the Company. If the deferral or conversion of awards is
permitted or required, the Committee (in its sole discretion) may establish
rules, procedures and forms pertaining to such awards, including (without
limitation) the settlement of deferred compensation accounts established under
this Article 10.

ARTICLE XI. LIMITATION ON RIGHTS.

11.1 Retention Rights. Neither the Plan nor any award granted under the Plan
shall be deemed to give any individual a right to remain an Employee or
Consultant. The Company and its Parents, Subsidiaries and Affiliates reserve the
right to terminate the service of any Employee, or Consultant at any time, with
or without cause, subject to applicable laws, the Company’s certificate of
incorporation and by-laws and a written employment agreement (if any).

11.2 Stockholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any shares of Common
Stock covered by his or her award prior to the time when a stock certificate for
such shares of Common Stock is issued or, if applicable, the time when he or she
becomes entitled to receive such shares of Common Stock by filing any required
notice of exercise and paying any required Exercise Price. No adjustment shall
be made for cash dividends or other rights for which the record date is prior to
such time, except as expressly provided in the Plan.

11.3 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue shares of Common Stock under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required. The Company reserves the right to
restrict, in whole or in part, the delivery of shares of Common Stock pursuant
to any award prior to the satisfaction of all legal requirements relating to the
issuance of such shares of Common Stock, to their registration, qualification or
listing or to an exemption from registration, qualification or listing.

ARTICLE XII. WITHHOLDING TAXES.

12.1 General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any shares of Common Stock or make any cash payment under the
Plan until such obligations are satisfied.

12.2 Share Withholding. The Committee may permit a Participant to satisfy all or
part of his or her withholding or income tax obligations by having the Company
withhold all or a portion of any shares of Common Stock that otherwise would be
issued to him or her or by surrendering all or a portion of any shares of Common
Stock that he or she previously acquired. Such shares of Common Stock shall be
valued at their Fair Market Value on the date when taxes otherwise would be
withheld in cash.

 

6



--------------------------------------------------------------------------------

ARTICLE XIII. FUTURE OF THE PLAN.

13.1 Term of the Plan. The Plan, as set forth herein, shall become effective on
September 26, 2001. The Plan shall remain in effect until it is terminated under
Section 13.2.

13.2 Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations or rules. No awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof,
shall not affect any award previously granted under the Plan.

ARTICLE XIV. DEFINITIONS.

14.1 “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.

14.2 “Board” means the Company’s Board of Directors, as constituted from time to
time.

14.3 “Change in Control” shall mean:

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(c) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either (i) had been directors
of the Company on the date 24 months prior to the date of the event that may
constitute a Change in Control (the “original directors”) or (ii) were elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the aggregate of the original directors who were still in office at
the time of the election or nomination and the directors whose election or
nomination was previously so approved; or

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Paragraph (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall

 

7



--------------------------------------------------------------------------------

exclude(i) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a Parent or Subsidiary and (ii) a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of the common stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

14.4 “Code” means the Internal Revenue Code of 1986, as amended.

14.5 “Committee” means a committee of the Board, as described in Article 2.

14.6 “Common Stock” means the common stock of the Company.

14.7 “Company” means Equinix, Inc., a Delaware corporation.

14.8 “Consultant” means a consultant or adviser who provides bona fide services
to the Company, a Parent, a Subsidiary or an Affiliate as an independent
contractor. Service as a Consultant shall be considered employment for all
purposes of the Plan, except as provided in Section 4.1.

14.9 “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate.

14.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

14.11 “Exercise Price,” in the case of an Option, means the amount for which one
Common Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement.

14.12 “Executive Officer” means an officer of the Company who is subject to the
short-swing profit rules under Section 16 of the Exchange Act.

14.13 “Fair Market Value” means the market price of one share of Common Stock,
determined by the Committee in good faith on such basis as it deems appropriate.
Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal. Such determination
shall be conclusive and binding on all persons.

14.14 “NSO” means a stock option not described in sections 422 or 423 of the
Code.

14.15 “Option” means an NSO granted under the Plan and entitling the holder to
purchase shares of Common Stock.

14.16 “Optionee” means an individual or estate who holds an Option.

 

8



--------------------------------------------------------------------------------

14.17 “Outside Director” shall mean a member of the Board who is not an
Employee.

14.18 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

14.19 “Plan” means this Equinix, Inc. 2001 Supplemental Stock Plan, as amended
from time to time.

14.20 “Restricted Share” means a Common Share awarded under the Plan.

14.21 “Restricted Stock Agreement” means the agreement between the Company and
the recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Share.

14.22 “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.

14.23 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

 

9



--------------------------------------------------------------------------------

Plan History

1/31/08 Amendment to Section 9.1

2/14/08 Amendment to remove Section 8.2